PER CURIAM.
Appellant seeks review of an amended order denying his motion for relief from a judgment adjudicating paternity. We reverse.
Appellee has filed a confession of error conceding that the appellant did not receive proper notice of the final hearing to determine paternity. Appellee further concedes that the appellant should be given an opportunity to avail himself, if desired, of genetic testing before paternity is determined. Based on appellee’s confes*528sion of error, we reverse. See Broussard v. Broussard, 506 So.2d 463 (Fla. 2d DCA 1987). We quash the paternity order of October 10, 1996, which resulted from the improperly noticed hearing.
Reversed and remanded for a full hearing after notice.
BLUE, A.C.J., and FULMER and CASANUEVA, JJ., Concur.